LATTIMORE, J.
Erom a conviction for assault to murder, with punishment fixed at two years in the penitentiary, this appeal is brought. There are no bills of exception in the record. The indictment charges an offense, and the court’s charge appears satisfactory. Appellant was under the influence of liquor and accompanied the assault upon the injured party with a rock, by threats, and apparently uncontra-dicted efforts to kill him. Parties interfered and prevented other injury. The injured party was severely hurt, and might have been killed, but for outside parties. We see no reason to interfere with the verdict of the jury. The judgment will be affirmed.